Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Amendment and Remarks filed September 20, 2022.  
Claim 5 has been canceled.  Claim 1 has been amended.
Claims 1-4 and 6-20 are pending in the present application. 
This application contains claims 7-9, 11-13, 15-20 drawn to an invention nonelected without traverse in the filed on May 31, 2022.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144).  See MPEP § 821.01.
Accordingly, claims 1-4, 6, 10 and 14 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
In the previous Office Action mailed June 21, 2022, claims 1-6 and 10 were rejected under 35 U.S.C. 103 as being obvious over Jarvie et al. (Nature Neuroscience, 2017 Vol. 20:167-169) (hereinafter, “Jarvie”).  This rejection is moot against claim 5 in view of Applicant’s Amendment filed September 20, 2022 to cancel this claim.  This rejection is maintained against the remaining claims for the reasons of record set forth in the previous Office Action mailed June 21, 2022 . 


Response to Arguments
In response to this rejection, Applicants argue that all of the claim limitations as recited in claim 1 are not taught or suggested by the prior art.  First, Applicant submits that the method as presently recited is a method for "inhibiting a plurality of prodynorphin (PDYN)-positive neurons", not for inhibiting HSD2 neurons.  Applicants submit that Jarvie and the instant application teach that HSD2 neurons are pre-synaptic to the pre-LC region and in addition to the pre-LC, the HSD2 neurons also synapse onto the ventral bed nucleus of the stria terminalis (BNSTv) and the medial subdivision of the central lateral parabrachial nucleus (mPBcl).  Applicants argue that all three of these regions were found to be stimulated upon HSD2 neuron activation, and both the pre-LC and the mPBcl were activated in response to salt depletion.
Second, Applicant submits that a person of skill in the art would not be motivated to inhibit the activity of pre-LCPDYN for at least the reason that Jarvie does not teach the existence of pre-LCPDYN neurons.  Applicants argue that nowhere in Jarvie is the marker PDYN mentioned.  Therefore, not only does Jarvie not teach if activation of any portion of the pre-LC alone would have any effect on sodium intake, it does not provide any teaching of the existence of the pre-LCPDYN neurons at all. 
These arguments have been fully considered by the Examiner, but are not found persuasive because while the Examiner agrees that Jarvie and the instant application teach that HSD2 neurons in the NTS are pre-synaptic to the pre-LC region, it should be noted that Jarvie and the instant specification teach that HSD2 axonal neurons project to the pre-LC.  See Jarvie at Figure 3 and the instant specification at paragraph [0127].  Furthermore, while Jarvie fail to mention the genetic marker PDYN or pre-LCPDYN neurons, the evidence of Lee et al. (Nature, 2019 Vol. 568: 93-97) teaches that HSD2 neurons in the NTS are directly, synaptically connected to pre-LC neurons, including those that express PDYN.  The evidence of Lee et al. also teaches that in addition to the genetic marker for sodium depletion-sensitive neurons in the pre-LC, FOXP2, most pre-LC neurons express PDYN.  The evidence of Huang et al. (J Comp Neurol. 2021 Vol. 529: 657-693) also support that salt-depleted neurons co-express FOXP2 and PDYN.  Further, the evidence of Gasparini et al. (Am J Physiol Regul Integr Comp Physiol. 2021 Vol. 320: R342-R361) teaches that 90%-100% of PDYN neurons in the pre-LC region express FOXP2,.  It should be noted that Jarvie teach that at least 50% of the HSD2 neurons projected to the pre-LC express FOXP2.  See Figures 3b and 3c and Supplementary Figure 9. 
The present specification teaches the inhibition of HSD2 neurons in the nucleus of the solitary tract (NTS) by chemogenetic inhibition reduces sodium appetite by inhibiting PDYN neurons in the pre-LC.  Jarvie teach the inhibition of HSD2 neurons in the nucleus of the solitary tract (NTS) by chemogenetic inhibition reduces sodium appetite.  Jarvie also teach that pre-LC was also one of the downstream target regions of NTS HSD2 neurons.  There is nothing of record to show that the method of the present invention is any different from the method of Jarvie.  While Jarvie fail to mention PDYN or pre-LCPDYN neurons, it is the Examiner’s position that given the above teachings, the method of Jarvie will inherently inhibit a plurality of PDYN-positive neurons in the pre-LC, absent some evidence to the contrary.
Further, the instant specification serves as evidence of record establishing this inherency.  Failure of those skilled in the art to contemporaneously recognize an inherent property (i.e. a biological mechanism of action) of a prior art reference does not preclude a finding of anticipation. Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999).  See also Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993). See MPEP 2112 with respect to inherency.
Note that the Patent Office does not have the facilities and resources to provide the factual evidence needed in order to determine properties between the instantly claimed method of inhibiting HSD2 neurons in the nucleus of the solitary tract (NTS) by chemogenetic inhibition, which in turn reduces sodium appetite by inhibiting PDYN neurons in the pre-LC and the method of inhibiting HSD2 neurons in the nucleus of the solitary tract (NTS) by chemogenetic inhibition, thereby reducing sodium appetite taught by Jarvie.  In the absence of evidence to the contrary, the burden is upon the Applicant to prove that the claimed method is different from the method of Jarvie, thereby establishing patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ2d 1922(PTO Bd.Pat. App. & Int. 1989).
Before the effective filing date of the claimed invention, deciphering the neuronal circuits that drive salt seeking behavior by studying the effect of manipulation of neuron activity on salt appetite was highly studied is the prior art.  The prior art of Jarvie taught that HSD2 axonal neurons project to the pre-LC and express the genetic marker, FOXP2.  While Jarvie didn’t identify other genetic markers, the evidence of the present specification, Lee et al., Huang et al. and Gasparini et al. teach that neurons in the pre-LC co-express FOXP2 and PDYN.   
Jarvie teach the inhibition of HSD2 neurons in the nucleus of the solitary tract (NTS) by chemogenetic inhibition reduces sodium appetite.  Further, Jarvie teach a functional link to sodium appetite by showing that FOXP2 neurons in the pre-LC receive input from HSD2 neurons in the NTS.  A person of ordinary skill in the art would believe that the method of Jarvie would inherently inhibit pre-LCPDYN neurons since HSD2 neurons project to the pre-LC and express FOXP2 and neurons in the pre-LC co-express FOXP2 and PDYN.
The person of ordinary skill in the art would have had a reasonable expectation of success of carrying out the instant method as claimed based on the cumulative disclosure of the prior art reference of Jarvie et al.
In view of the foregoing, when all the evidence is considered, the totality of the rebuttal evidence and arguments of non-obviousness fails to outweigh the evidence of obviousness made of record.  Thus, it is maintained that the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

******
 In the previous Office Action mailed June 21, 2022, claims 1-6, 10 and 14 were rejected under 35 U.S.C. 103 as being obvious over Thesis by Eleanor Clotilde Sandhu, Institute of Clinical Sciences, Imperial College London, issue date October, 2016.  This rejection is moot against claim 5 in view of Applicant’s Amendment filed September 20, 2022 to cancel this claim.  This rejection is withdrawn against the remaining claims in view of Applicant’s Remarks filed September 20, 2022.  


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/           Primary Examiner, Art Unit 1635